Citation Nr: 0336161	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for infectious hepatitis.   

2.  Entitlement to service connection for arteriosclerotic 
heart disease, claimed as a heart condition.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lung disorder, including bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran was discharged from active duty in a training 
unit in March 1952.  He had active military service from May 
1954 to April 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues of entitlement to a disability rating, in excess 
of 10 percent, for infectious hepatitis and entitlement to 
service connection for arteriosclerotic heart disease, 
claimed as a heart condition, will be the subjects of a 
remand at the end of this decision.  


FINDINGS OF FACT

1.  In April 1968, the RO denied the veteran's claim for 
service connection for a lung condition.  The veteran did not 
perfect a timely appeal of that decision.  

2.  Evidence of record at the time of the April 1968 RO 
decision included:  service medical records and a VA 
examination report.  The service medical records included an 
X-ray showing bronchovascular markings.  

3.  Since the RO's April 1968 decision, VA has received 
evidence that in 1969, X-rays showed longstanding broncho-
vascular markings consistent with bronchial asthma.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  




CONCLUSION OF LAW

The April 1968 RO decision, which denied service connection 
for an lung disorder, including bronchial asthma, is final.  
Evidence received since the RO's 1968 decision is new and 
material and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2001, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the first determination any 
adjudicative body must make, is whether it has jurisdiction 
of the matter before it.  Since there was a previous, final 
decision by the RO, the Board must first decide if the claim 
can be reopened.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

Decisions of the RO which are not appealed in a timely manner 
are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

In July 1997, the veteran wrote requesting that his claim be 
reopened.  For claims filed before August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Background  To determine if new and material evidence has 
been presented, we must review the previous final decision.  
The evidence of record at the time of the April 1968 RO 
decision included service medical records.  The service 
medical records show that in April 1955, the veteran 
complained that he coughed-up streaks of blood and had left 
precordial pain.  He claimed he coughed all night.  
Examination showed his chest to be clear to percussion and 
auscultation.  The heart was normal.  It was the examiner's 
opinion that the pain sounded more pleuritic than cardiac.  
In another report, 2 days later, the doctor expressed the 
opinion that the chest pain was more neuromuscular than 
anything else.  April 1955 X-rays did show increased broncho-
vascular markings, bilaterally.  X-ray studies of the chest, 
in December 1955 and January 1956 were read as being within 
normal limits.  In March 1956, there was a shadow which 
appeared in the April 1955 X-rays and which probably 
represented a bone density of a rib or spinous process.  

The service medical records do not contain any complaints, 
findings or diagnosis of asthma or any other chronic lung 
disorder.  In the report of the separation examination, in 
April 1956, a physician specified that the veteran's lungs 
and chest were normal.  

The evidence of record at the time of the April 1968 RO 
decision also contained the report of January 1957 VA 
examination.  The respiratory system was normal to percussion 
and auscultation.  A chest X-ray revealed an area of fibrotic 
infiltration at the right upper lung field.  Broncho-vascular 
markings were increased in the bases, bilaterally.  The 
appearance suggested a healed tuberculous process at the 
right upper lung field.  The examiner did not diagnosis any 
lung disorder.  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

In a letter dated in June 2000, the RO told the veteran that 
in order to reopen his claim, he would need to submit new and 
material evidence showing that his disability was, in fact, 
incurred in or aggravated by service.  He was told that 
evidence of the current status of the disability was not new 
and material evidence.  Types of new and material evidence, 
which the veteran might submit, were suggested.  

The September 2000 rating decision found that the veteran had 
not submitted new and material evidence.  The rating decision 
reviewed what constituted new and material evidence under the 
regulation.  It noted that the June 2000 letter requested 
from the veteran new and material evidence.  It also noted 
that he had not submitted new and material evidence.  

The January 2002, statement of the case again reviewed the 
regulation on new and material evidence and repeated that new 
and material evidence must be presented to reopen the claim.  

The June 2000 letter, met the requirements of VCAA in that it 
told the veteran that he had to submit new and material 
evidence to reopen the claim.  The September 2000 rating 
decision and January 2002 statement of the case reinforced 
the need for the veteran to submit new and material evidence.   
These documents more than adequately complied with VCAA 
because they repeatedly notified the veteran that it was his 
responsibility to submit new and material evidence.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 (2002).  

Evidence received since the April 1968 RO decision  Since the 
April 1968 RO decision, the veteran has submitted additional 
copies of his service medical records.  These were previously 
considered and are not new.  

There is a summary of a VA psychiatric hospitalization in 
August 1968, which mentions shortness of breath.  However, 
there was no diagnosis of a lung disorder.  This shows that 
the veteran's respiratory complaints were considered, but a 
disability was not found.  This summary does not substantiate 
the claim and it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

A private hospitalization discharge summary, dated in 
September 1969, shows the veteran had wheezy breath sounds 
throughout.  The chest X-ray showed prominent broncho-
vascular markings suggesting a long-standing bronchial 
asthma.  Since broncho-vascular markings were noted on an 
X-ray in service, and on VA examination shortly after 
service, and since this report connects such lung markings to 
asthma and also indicates that they were of long standing, 
the report provides evidence of both a possible chronic 
disability and a possible connection to service.  Thus, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  It meets the definition of 
new and material evidence and requires reopening of the 
claim.   


ORDER

The petition to reopen a claim of entitlement to service 
connection for lung disorder, including bronchial asthma, is 
granted.  


REMAND

VCAA requires that medical examinations and opinions should 
be obtained by VA when needed.  38 U.S.C.A. § 5103A(d) (West 
2002).  In this case, the veteran claims that a poisoning 
incident during service resulted in his current 
cardiovascular disease.  As a lay witness, such an assertion 
carries no evidentiary weight.  The opinion of a medical 
professional is needed to determine the etiology of a current 
disability.  38 C.F.R. § 3.159 (2003); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board will order such an examination.  

VCAA requires VA to tell the veteran what evidence he must 
submit to substantiate his claim.  The RO attempted to comply 
with VCAA requirements in letters dated in March 2001 and 
April 2002.  Unfortunately, neither letter told the veteran 
what he must submit to substantiate his claims.  The RO 
should notify the veteran in accordance with VCAA.  See 
Quartuccio, supra.  

The VCAA notice letter, dated in March 2001, gave the veteran 
60 days to respond.  In a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Disabled Am. Veterans v. Secretary of 
Veterans Affairs  and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent. 

2.  The veteran should be scheduled for a 
VA examination of his lungs.  The claims 
folder should be made available to the 
examiner for review.  All indicated tests 
and studies, including X-rays, should be 
done.  The examiner should express an 
opinion as to the correct diagnosis for 
any current lung disability.  If there is 
no current lung disability, the examiner 
should so state.  The examiner should 
express an opinion as to whether it is as 
likely as not that any current lung 
disability was incurred or aggravated by 
active service.  

3.  The veteran should be scheduled for 
an examination to determine the etiology 
of his cardiovascular disease.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
tests and studies should be done.  The 
examiner should express an opinion as to 
whether it is as likely as not that the 
veteran's current cardiovascular disease 
is the result of poisoning or other 
disease or injury, incurred or 
aggravated, during his active service.  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



